EXHIBIT 10.2
 
 
 


                         This employment agreement (this "Agreement"), dated as
of November 20, 2008 (the "Effective Date"), is made by and between China
Dasheng Biotechnology Company, a Nevada corporation and Mr. Hongsheng Wang (the
"Executive") (each, a "Party" and together, the "Parties").
 
                        WHEREAS, the Parties wish to establish the terms of the
Executive's employment by the Company;
 
                        NOW, THEREFORE, in consideration of the foregoing, of
the mutual promises contained herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
 
       1. POSITION/DUTIES.
 
(a) During the Employment Term (as defined in Section 2 below), the Executive
shall serve as Chief Financial Officer of the Company. In this capacity the
Executive shall have such duties, authorities and responsibilities commensurate
with the duties, authorities and responsibilities of persons in similar
capacities in similarly sized companies and such other reasonable duties and
responsibilities as the Board of Directors of the Company (the "Board") shall
designate.  The Executive shall report directly to the Board of Directors
and obey the lawful directions of the Board.
 
(b) During the Employment Term, the Executive shall perform all duties as
Chief Financial Officer of the Company, including without limitation:  The
Executive shall perform all duties associated with the Company's day to day
accounting and financial condition's oversight, including analyzing the
Company's financial condition from period to period; exploring more effective
method to help the company managing working capital and achieving operating
goals; reporting recent financial conditions of the Company to the CEO and the
Board; building up integrated and productive operating system with
Chief Executive Officer. 
 
(c) During the Employment Term, the Executive shall use his best efforts to
perform his duties under this Agreement and shall devote all of his business
time, energy and skill in the performance of his duties with the Company.  The
Executive shall not be directly or indirectly engaged or concerned in any other
business activity during the Employment Term. 
 
      2. EMPLOYMENT TERM.  
 
      Except for earlier termination, the Executive's employment under this
Agreement shall be for a five-year term commencing on the Effective Date and
ending on November 20, 2013 (the "Initial Term"). Base upon mutual consent, with
a written notice that signed by both Parties within the first 30 days right
after the termination, the Initial Term shall be extended for additional terms
of successive five-years period (the "Additional Term"). The Initial Term and
any Additional Term shall be referred to herein as the "Employment Term."
 
     3. BASE SALARY.  
  
     The Company agrees to pay to the Executive a base annum salary at RMB
120,000, payable in accordance with the regular payroll practices of the
Company.
 
     4. TERMINATION.  
 
     The Executive's employment and the Employment Term shall terminate on the
first of the following to occur:
 
(a) Death. The Agreement terminates automatically on the date of death of the
Executive.
 
(b) Cause. Immediately upon written notice by the Company to the Executive of a
termination for Cause. "Cause" shall mean, as determined by the Board (or its
designee) (1) conduct by the Executive in connection with his employment duties
or responsibilities that is fraudulent, unlawful or grossly negligent; (2) the
willful misconduct of the Executive; (3) the willful and continued failure of
the Executive to perform the Executive's duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness); (4)
the commission by the Executive of any felony (or the equivalent under the law
of the People's Republic of China) or any crime involving moral turpitude; (5)
violation of any material policy of the Company or any material provision of the
Company's code of conduct, employee handbook or similar documents; or (6) any
material breach by the Executive of any provision of this Agreement or any other
written agreement entered into by the Executive with the Company.
 
(c) Without Cause. On the sixtieth (60th) day following written notice by the
Company to the Executive of an involuntary termination without Cause, other than
for death.
 
                      5. CONSEQUENCES OF TERMINATION.
 
(a) Death.  Upon the termination of the Employment Term because of the
Executive's death, the Executive's estate shall be entitled to any Accrued
Benefits.
 
(b) Termination for Cause. Upon the termination of the Employment Term by the
Company for Cause or by either party in connection with a failure to renew this
Agreement, the Company shall pay to the Executive any Accrued Benefits.
 
                     6. PROTECTION OF THE COMPANY'S BUSINESS.
 
                   The Executive acknowledges that during the course of his
employment by the Company (prior to and during the Employment Term) he has and
will occupy a position of trust and confidence. The Executive shall hold in a
fiduciary capacity for the benefit of the Company and shall not disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company, except (i) as in good faith deemed necessary by the
Executive to perform his duties hereunder, (ii) to enforce any rights or defend
any claims hereunder or under any other agreement to which the Executive is a
party, provided that such disclosure is relevant to the enforcement of such
rights or defense of such claims and is only disclosed in the formal proceedings
related thereto, (iii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order him to divulge, disclose or make accessible
such information, provided that the Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment, (iv) as to such Confidential Information that shall
have become public or known in the Company's industry other than by the
Executive's unauthorized disclosure, or (v) to the Executive's spouse, attorney
and/or his personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 10(a) by the Executive.  The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft.  The Executive
understands and agrees that the Executive shall acquire no rights to any such
Confidential Information. "Confidential Information" shall mean information
about the Company, its subsidiaries and affiliates, and their respective clients
and customers that is not disclosed by the Company and that was learned by the
Executive in the course of his employment by the Company, including, but not
limited to, any proprietary knowledge, trade secrets, data and databases,
formulae, sales, financial, marketing, training and technical information,
client, customer, supplier and vendor lists, competitive strategies, computer
programs and all papers, resumes, and records (including computer records) of
the documents containing such Confidential Information.
 
     7. INDEMNIFICATION.  
 
     The Executive shall be indemnified to the extent permitted by the Company's
organizational documents and to the extent required by law.
 
     8. SEVERABILITY.  
 
    The provisions of this Agreement shall be deemed severable and the
invalidity of unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
 
     9. COUNTERPARTS.  
 
   This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same Agreement.
 
                   


 
IN WITNESS WHEREOF, the Parties have signed and executed this Agreement as of
the date written above.
 

 
CHINA DASHENG BIOTECHNOLOGY COMPANY
           
By:
/s/ Jinjun Qi
     
Jinjun Qi
     
Chairman of Board of Directors
         

 

 
EXECUTIVE
           
By:
/s/ Hongsheng Wang
     
Hongsheng Wang
 




 
 

--------------------------------------------------------------------------------

 
